Citation Nr: 0821022	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to accrued benefits for unreimbursed medical 
expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from September 1942 
to October 1945, including in the European Theater during 
World War II.  He died in August 2001.  The appellant is his 
son.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellant's claim for accrued 
benefits based on unreimbursed medical expenses the veteran 
had paid during calendar year 2001.  The denial was based on 
evidence showing payment of the medical expenses in question 
was not on file at the time of his death.

In a May 2005 decision, the Board granted payment of accrued 
benefits for a certain portion of the veteran's unreimbursed 
medical expenses - specifically, for prescription drugs 
listed in a December 2000 letter from C.P., M.D. 
(regarding Coumadin, Altace, Humulin, Plavix, Lanoxin, and 
Cardizem), as well as all caretaker/sitter services.  But the 
Board denied accrued benefits for Medicare premiums, medical 
services at Newberry County Hospital, X-rays at 
Pitts Radiological, dental services by Dr. M., charges by Dr. 
C.P., Depends briefs, and all other prescriptions not listed 
in Dr. C.P.'s December 2000 letter.

The appellant appealed the Board's May 2005 decision to the 
U.S. Court of Appeals for Veterans Claims (Court) - to the 
extent it had denied those remaining unreimbursed medical 
expenses mentioned.  In a June 2007 memorandum decision, the 
Court vacated the Board's decision denying payment of those 
remaining unreimbursed medical expenses and remanded the case 
for readjudication consistent with directives specified.  The 
Court entered judgment in July 2007.




FINDINGS OF FACT

1.  VA did not receive a medical expense report (MER) for the 
year 2001 until after the veteran's death, and VA was not 
obligated to tell or remind him to file this report before he 
died.

2.  The evidence of record at the time of his death was 
insufficient for VA to reasonably and accurately estimate his 
unreimbursed medical expenses during calendar year 2001, 
except concerning the payment of those that already have been 
granted in the Board's prior May 2005 decision concerning him 
taking certain medications and requiring assistance with his 
daily living needs due to various nonservice-connected 
disabilities.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits for the 
remaining unreimbursed medical expenses at issue - regarding 
the Medicare premiums, medical services at Newberry County 
Hospital, X-rays at Pitts Radiological, dental services by 
Dr. M., charges by Dr. C.P., Depends briefs, and all other 
prescriptions not listed in Dr. C.P.'s December 2000 letter.  
38 U.S.C.A. §§ 1503, 5103A, 5121 (West 2002); 38 C.F.R. §§ 
3.159, 3.272(g), 3.1000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking accrued benefits for unreimbursed 
medical expenses (more specifically, the remaining portion 
not granted in the Board's prior May 2005 decision).  In the 
interest of clarity, the Board will initially discuss the 
duties to notify and assist the appellant in developing his 
claim.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The notice must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his or her possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).



To the extent possible, the notice must be provided prior to 
the initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary notice and 
then going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the claimant is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

There are certain instances, however, where the VCAA does not 
apply because the issue presented is solely one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  And this is 
indeed the situation in this case.  The appellant argues that 
the evidence on file at the time of his father's death, 
consisting of a single letter from his physician (Dr. C.P.), 
is a sufficient basis to grant the claim.  The facts are not 
in dispute; instead, resolution of the claim is wholly 
dependent on interpretation of the applicable laws and 
regulations pertaining to the payment of accrued benefits.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004 (June 23, 2004).

A claim for accrued benefits, by its very nature, is a claim 
for past-due and unpaid benefits.  So it must be adjudicated 
on the basis of the evidence of record at the relevant time 
in question - the date of the veteran's death.  And because, 
on the basis of this evidence limited to this time frame, no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating the claim, any 
deficiencies of notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the duty to notify and assist is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The Court has held that, in such cases where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In any event, the appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He was informed of the implementing VCAA 
regulations and of the substantive laws and regulations 
governing the claim in the December 2003 SOC.  The SOC also 
discussed the reasons and bases for denying his claim.  
Consequently, he is not prejudiced by the Board proceeding to 
finally decide his appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

As mentioned, the remaining unreimbursed medical expenses at 
issue (i.e., those not approved in the Board's prior May 2005 
decision) consist of the late veteran's Medicare premiums, 
medical services at Newberry County Hospital, X-rays at Pitts 
Radiological, dental services by Dr. M., charges by Dr. C.P., 
Depends briefs, and some prescription medications.  For the 
reasons and bases set forth below, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for payment of these remaining expenses.

Pursuant to 38 U.S.C.A. § 5121(a), a veteran's surviving 
spouse, children, and dependent parents may be entitled to 
accrued benefits - "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death."  38 U.S.C.A. § 5102(a).  Jones v. 
West, 136 F.3d 1299 (Fed. Cir. 1998); see also Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996) (accrued-benefits claimant has the right to 
stand in the shoes of the veteran and pursue his claim after 
his death).

If a VA pension recipient submits a pension eligibility 
verification report (EVR) or medical expense report (MER) 
each year within an annual reporting period established by 
VA, certain unreimbursed medical expenses may be excluded 
from the annual income reported by the recipient and used by 
VA to calculate or adjust the amount of pension received.  
Consequently, a veteran's submission of an EVR or MER may 
result in retroactive upward adjustment of pension for the 
prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521; 38 C.F.R. § 
3.272(g).

In Conary v. Derwinski, 3 Vet. App. 109 (1992), the case 
involved a claim for accrued benefits by a surviving spouse 
on the basis of an EVR detailing unreimbursed medical 
expenses for the period preceding the death of the veteran, 
but filed after the date of the veteran's death.  Conary, 3 
Vet. App. at 109-110.  VA denied the claim because the 
evidence of the medical expenses incurred was not in VA's 
possession as of the date of the veteran's death.  Id., at 
110.  In a concurring opinion, it was noted that any 
information in a veteran's file upon his or her death, which 
persuades VA that it has in its possession facts sufficient 
to determine the amount of accrued benefits owing, could 
reasonably be considered "evidence in the file at [the] date 
of death."  Id., at 112.

The Board requested an opinion from VA's General Counsel (GC) 
on the legal questions involved in the consideration of the 
Conary appeal.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.901(c) (2007).  The GC held that:  
(1) information contained in an EVR submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38 U.S.C. § 5121(a); and (2) an award 
of accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  See VAOPGPREC 6-93 (Aug. 9, 
1993).

The GC opinion noted that certain prima facie evidence of 
record prior to death may establish entitlement for accrued 
benefits purposes where confirming evidence is furnished in 
support of the accrued-benefit claim.  The GC opinion stated 
that since EVRs submitted before the veteran's death 
reflecting recurring, predictable, and reasonably estimable 
medical expenses provide a sufficient evidentiary basis for a 
prospective computation of medical expenses, such evidence 
may be considered "evidence in the file at [the] date of 
death" for purposes of entitlement to accrued benefits.  If 
such evidence makes a prima facie case of entitlement, 
GC did not believe that VA would be precluded from 
considering other evidence, e.g., an EVR submitted after the 
beneficiary's death, for the limited purpose of verifying the 
accuracy of its determination.

The Board later requested another GC opinion to clarify 
VAOPGPREC 6-93.  The GC subsequently held that, where a 
veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death that "[a]ccrued 
pension benefits may be allowed under 38 U.S.C. § 5121(a) on 
the basis that evidence in the file at the date of a 
veteran's death permitted prospective estimation of 
unreimbursed medical expenses, regardless of whether 
unreimbursed medical expenses were actually deducted 
prospectively from the veteran's income for purposes of 
determining pension entitlement prior to the veteran's 
death."  Significantly, the GC further held that where a 
veteran had in the past supplied evidence of unreimbursed 
medical expenses that, due to the static or ongoing nature of 
the veteran's medical condition, could be expected to be 
incurred in like manner in succeeding years in amounts which, 
based on past experience, were capable of estimation with a 
reasonable degree of accuracy, such evidence may form the 
basis for a determination that evidence in the file at the 
date of the veteran's death permitted prospective estimation 
of medical expenses.  See VAOPGCPREC 12-94 (May 2, 1994).

The Board is bound by these GC precedent opinions, as the 
chief legal officer of the Department.  38 U.S.C.A. § 7104(c)

The essential facts of this case are not in dispute.  The 
veteran filed a claim for nonservice-connected disability 
pension and special monthly pension based on the need for aid 
and attendance in December 2000.  (See VA Form 21-526).  In 
support of his claim he also submitted a December 2000 letter 
from his physician, Dr. C.P., outlining the veteran's medical 
conditions - including his history of strokes, chronic 
atrial fibrillation, peripheral vascular disease, and 
insulin-dependent diabetes.  The letter also listed his 
prescribed medications as Coumadin 4mgm., Altace 5 mgm., 
Humulin 70/30, Trental 400 mgm., Plavix 75 mgm., Lanoxin .25 
mgm., and Cardizem CD 120 mgm.  Other than listing these 
medications, however, Dr. C.P. did not discuss the veteran's 
treatment or any related medical expenses.  The letter stated 
that the veteran definitely requires assistance with his 
daily living needs due to the aforementioned numerous 
diagnoses and that he "is totally disabled and his prognosis 
is poor."  

The RO granted the claim in June 2001, just over two months 
prior to the veteran's death, and determined he was entitled 
to special monthly pension based on the need for aid and 
attendance.  The award was retroactive to December 2000.  
The RO also explained how to claim family medical expenses by 
submitting a VA Form 21-8416, Medical Expense Report (MER), 
no later than December 31, 2001.  Unfortunately, the veteran 
died in August 2001, before he was able to submit his MER.

In December 2001, the veteran's appellant-son filed a claim 
for burial benefits and for medical reimbursement and accrued 
benefits, along with a MER in the amount of $8,812.26.  In 
December 2003, the appellant requested reimbursement of 
additional expenses, including funeral expenses and payments 
to doctors, Newberry County Memorial Hospital, and Pitts 
Radiological Associates.  


The appellant later claimed reimbursement for Medicare 
premiums.  He also submitted supporting documentation in the 
form of cancelled checks from the veteran's account, 
declarations from various individuals who had provided care, 
receipts for medications, and hospital bills.

So the question at issue in this case is whether the medical 
expenses paid in 2001, and claimed by the appellant in 
medical expense forms submitted after the veteran's death, 
were reasonably capable of estimation at the time of his 
death.  The Board finds that the evidence of record at the 
time of the veteran's death was insufficient for VA to 
reasonably and accurately estimate the veteran's medical 
expenses during calendar year 2001, except concerning those 
that already have been approved in the Board's prior May 2005 
decision.  Hence, the appeal regarding the remaining expenses 
again must be denied.

The only pertinent evidence of record at the time of the 
veteran's death was his application for VA pension benefits 
and Dr. C.P.'s December 2000 letter, neither of which made 
any specific or estimable reference to the veteran's 
past medical expenses.  Dr. C.P.'s letter indicates the 
veteran was totally disabled due to disabilities involving a 
history of strokes, chronic atrial fibrillation, peripheral 
vascular disease, and insulin-dependent diabetes.  What is 
lacking in this letter, however, is some indication of the 
veteran's associated medical expenses, either past or then 
present, related to specific treatment for these various 
medical conditions.  This evidence is essential in making a 
prima facie case for unreimbursed medical expenses.  See 
VAOPGCPREC 6-93.  So the argument that this evidence is 
sufficient for VA to reasonably and accurately estimate the 
veteran's medical expenses during calendar year 2001 is 
unfounded.  



With respect to the veteran's Medicare premiums, for example, 
the appellant argues that these premiums could have been 
predicted with a reasonable degree of accuracy based on the 
evidence available at the time of the veteran's death.  
(Appellant's Brief at 13).  The appellant mistakenly bases 
his argument on the following facts:  (i) that VA's 
application specifically noted in italicized print that the 
veteran is to "Include Medicare Deduction" in reporting his 
medical income; (ii) that since the veteran was 85 years old, 
the Board should have taken administrative notice that 
Medicare covered 96.1 percent of the elderly, which would 
have included the veteran; and (iii) that Medicare premiums 
rates are publicly available.  Id., at 13-14.  

But merely establishing that the veteran was entitled to 
Medicare coverage does not establish that any premiums 
associated with that coverage could have been predicted with 
a reasonable degree of accuracy.  The Court in Conary 
explained that an award of accrued benefits may be based on 
unreimbursed medical expenses which were reasonable estimable 
because previously submitted EVR's showed them to be 
recurring and therefore predictable.  Conary, 3 Vet. App at 
112.  In other words, under Conary the appellant would have 
had to show specific payments for the veteran's prior 
Medicare premiums in order to predict future premiums with 
any degree of accuracy.  So the facts in Conary clearly 
differ from the facts in this case, as there was no medical 
evidence or financial documentation at the time of the 
veteran's death listing any prior Medicare premiums to 
establish this required pattern of prior payment - to, in 
turn, predict with reasonable certainty what his future 
Medicare premiums would have been, including during the year 
2001 in question.  Simply stated, the appellant has failed to 
make a prima facie case that the veteran's VA pension 
application and his presumed eligibility for Medicare 
coverage provided a sufficiently reasonable degree of 
accuracy to have predicted his medical expenses.  Instead, 
the appellant's theory of prospectively calculating these 
Medicare premiums based on the information in the VA pension 
application and Dr. C.P.'s letter involves pure speculation.

This same analysis also applies to the remaining unreimbursed 
medical expenses at issue involving medical services at 
Newberry County Hospital, X-rays at Pitts Radiological, 
dental services provided by Dr. M., charges by Dr. C.P., 
Depends briefs, and some prescription medications.  Again, 
there was no evidence on file at the time of the veteran's 
death that these additional unreimbursed medical expenses 
were reasonably capable of estimation.  Although Dr. C.P.'s 
December 2000 letter establishes a reasonable expectation 
that the veteran had incurred significant medical expenses in 
2001- as the letter pointed out that he had numerous medical 
conditions rendering him totally disabled and in need of 
assistance with his daily activities - there is neither 
evidence showing a cost estimate of such expenses nor a 
discussion of specific medical treatment.  
Simply demonstrating that significant medical expenses were 
likely incurred in 2001 is far too general and lacks the 
required degree of specificity to reasonably and accurately 
estimate the veteran's medical expenses during calendar year 
2001.  Thus, a prima facie case has not been made that Dr. 
C.P.'s December 2000 letter provides a sufficiently 
reasonable degree of accuracy to predict the veteran's 
medical expenses related to medical services at Newberry 
County Hospital, X-rays at Pitts Radiological, dental 
services provided by Dr. M., charges by Dr. C.P., Depends 
briefs, and the remaining unreimbursed prescription 
medications.  See VAOPGPREC 6-93; VAOPGCPREC 12-94.  
Therefore, VA is precluded from considering other evidence 
submitted after the veteran's death (i.e., after the fact) 
for the limited purpose of verifying the accuracy of its 
determination.  Accordingly, the MER filed by the appellant 
after the veteran's death cannot be considered in determining 
eligibility for accrued benefits for unreimbursed medical 
expenses.  See VAOPGPREC 6-93; VAOPGCPREC 12-94.  



Following the Board's prior May 2005 decision, the appellant 
raised for the first time in his appeal to the Court the 
argument that the time for filing a medical expense report 
was equitably tolled because of inaccurate or misleading 
information in VA's June 2001 award letter.  In his brief 
before the Court, the appellant acknowledges that the June 
2001 award letter to the veteran informed him that he had 
until December 31, 2001, to submit an MER, but contends this 
information was misleading or inaccurate and that the veteran 
should have been informed, instead, that he did not have 
until December 31, 2001, to submit an MER if he were to die 
before that date.  In the June 2007 memorandum decision, the 
Court declined to address this additional argument in the 
first instance - electing, instead, to have the Board do so 
initially.

Under certain rare circumstances, a statutory filing period 
may be equitably tolled due to conduct of VA.  See Bailey v. 
West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable 
tolling, as an example, is available where the claimant has 
actively pursued his judicial remedies but has filed a 
defective pleading during the statutory period, or where a 
claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Jaquay 
v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The 
Federal Circuit Court specifically held in Bailey that 
equitable tolling in the paternalistic veterans' benefits 
context does not require misconduct - such as trickery; 
however, Bailey does require the appellant to have been 
"misled by the conduct of his adversary into allowing the 
filing deadline to pass."  Bailey, 160 F.3d at 1365; see also 
(William) Smith v. West, 13 Vet. App. 525 (2000).  There must 
be a cause and effect, i.e., the complainant relied to 
his/her detriment on something that VA did or should have but 
did not do.  See Cintron v. West, 13 Vet. App. 251, 257 
(1999), citing Bailey, 160 F.3d at 1364.



In this particular case at hand, though, the Board finds no 
action or inaction by VA that could be deemed to have misled 
the veteran or the appellant, acting on his behalf, into not 
filing a timely MER before he died.  The appellant argues 
that because the veteran was 84 years old, had totally-
disabling conditions, and had a poor prognosis, VA should 
have known that he could have died before the December 31, 
2001, deadline for filing his MER.  But there is no statutory 
or regulatory requirement that VA, in effect, predict or even 
be able to predict when a veteran claimant will die.  And, in 
any event, VA cannot be held responsible for failing to 
notify the veteran that he might die before the December 31, 
2001, deadline for filing an MER since it is axiomatic that 
death is possible at any time regardless of one's health.  
Indeed, if as it appears that even the veteran, himself, was 
unaware that he was going to die prior to December 31, 2001 
(else, it stands to reason that he would have submitted the 
form before then), this begs the question:  how then could VA 
have been expected to know this?  That is to say, VA's 
failure to notify him that he could possibly die before 
December 31, 2001, does not equate to misleading him as 
required to equitably toll his terminal filing date.  

For these reasons and bases, there is no legal basis upon 
which the Board can grant the appellant's claim for accrued 
benefits for unreimbursed medical expenses.  Although the 
Board is sympathetic to the appellant's claim, it is without 
authority to grant the benefit on an equitable basis, and 
instead is constrained to follow the specific provisions of 
law.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); Harvey v. 
Brown (determinations as to equitable relief are not within 
the Board's jurisdiction).




ORDER

The claim of entitlement to accrued benefits for unreimbursed 
medical expenses is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


